IN THE SUPREME COURT OF THE STATE OF DELAWARE

    KAELYN J. DRUMMOND,1                      §
                                              §   No. 267, 2017
          Respondent Below-                   §
          Appellant,                          §
                                              §
          v.                                  §   Court Below—Family Court
                                              §   of the State of Delaware
    MITCHELL R. DRUMMOND,                     §
                                              §   C.A. No. CN10-05898
          Petitioner Below-                   §   Petition No. 15-39427
          Appellee.                           §

                               Submitted: March 5, 2018
                                Decided: March 15, 2018

                                       ORDER

         This 15th day of March 2018, it appears that the Court issued by certified mail

a notice to the appellant to show cause why her appeal should not be dismissed for

her failure to file her opening brief. The appellant failed to accept service of the

notice, which was resent to her by first class mail at the address she provided. The

appellant has failed to respond to the notice to show cause within the required ten-

day period. Thus, dismissal of this action is deemed to be unopposed.

         NOW, THEREFORE, IT IS HEREBY ORDERED, under Supreme Court

Rules 3(b) and 29(b), that the within appeal is DISMISSED.

                                             BY THE COURT:

                                             /s/ Karen L. Valihura
                                             Justice


1
    The Court previously assigned pseudonyms to the parties under Supreme Court Rule 7(d).